                                           Case 3:20-cv-00633-SI Document 125 Filed 08/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARC SILVER, et al.,                              Case No. 20-cv-00633-SI
                                   8                    Plaintiffs,
                                                                                           ORDER RE: BRIEFING SCHEDULE
                                   9             v.                                        ON DEFENDANT’S OBJECTION TO
                                                                                           SPECIAL MASTER’S ORDER NO. 2
                                  10     BA SPORTS NUTRITION, LLC,
                                                                                           Re: Dkt. Nos. 120, 124
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On July 30, 2021, defendant filed a timely objection to the Special Master’s Order No. 2.

                                  14   The Court directs plaintiffs to file a response by August 6, and defendant may file a reply by August

                                  15   11. The Court will then take the matter under submission.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: August 2, 2021                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
